Citation Nr: 0913831	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to August 
1993, and from April 2003 to July 2003, and had additional 
periods of service in the Army National Guard and Navy 
Reserve.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine which denied service connection for hepatitis C and 
cirrhosis of the liver.  During the course of this appeal, 
the claims folder was transferred to the RO in Detroit, 
Michigan (RO).


FINDINGS OF FACT

1.  Hepatitis C is not etiologically related to active 
service.

2.  The Veteran was diagnosed with cirrhosis of the liver 
within one year following his discharge from active service.

3.  Competent medical evidence establishes that an 
intercurrent disease (hepatitis C) which is a recognized 
cause of cirrhosis of the liver was diagnosed after 
separation from service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.304 (2008).

2.  Cirrhosis of the liver was not incurred or aggravated by 
active service nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also informed of evidence 
needed to specifically substantiate a claim for service 
connection for hepatitis C.  However, this letter did not 
address the criteria for establishing a disability rating or 
effective date.

An April 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date with respect to his claim for 
hypertension.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in April 2006.  
The RO then readjudicated the case in an August 2006 
Statement of the Case (SOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The Veteran's service treatment records, private treatment 
records and VA examination report have been associated with 
the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Analysis

1.  Hepatitis C

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98- 
110) November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

Service treatment records are negative for any treatment or 
diagnosis of hepatitis C.  A November 1983 enlistment 
examination noted the Veteran's asthma, but found no other 
abnormalities, and the Veteran indicated he was "in good 
health."  

In August 1985, the Veteran complained of diarrhea and 
stomach cramps.  He was given Kaopectate and prescribed a 
clear liquid diet.

A five-year examination conducted in March 1990 did not note 
any abnormalities in the abdomen or gastrointestinal system.  
The Veteran stated that he was "in excellent health."  The 
Veteran was examined at separation in August 1993.  He 
reported recurrent low back pain, right knee difficulty, and 
occasional wheezing.  No other problems were noted, and the 
Veteran stated that he was "in good health."  The Veteran 
underwent a second enlistment examination in February 2001.  
The examiner noted poor dental hygiene and hyperpigmentation 
below the knees, but found no other abnormalities.  An 
additional enlistment examination conducted in January 2002 
did not note any abnormalities.

In February 2003, the Veteran completed an Annual Certificate 
of Physical Condition.  He stated that he had no defects that 
would prevent mobilization.  At a subsequent mobilization 
examination conducted in April 2003, no abnormalities were 
found and the Veteran reported being in good health.

In July 2003, the Veteran completed a post-deployment 
questionnaire regarding his deployment to Bahrain.  He stated 
that he experienced diarrhea during his deployment and 
subsequent to his return.  The Veteran was discharged from 
active duty at this time.

Private treatment records indicate that the Veteran was seen 
in October 2003 for abdominal bloating, which he stated he 
had experienced for several months.  He had noticed pedal 
edema intermittently for about one year.  He also reported 
consuming alcohol rarely, but that recent consumption of 2 
beers resulted in 2 days of diarrhea.  On physical 
examination, the Veteran's skin appeared mildly jaundiced.  
His abdomen was distended with positive fluid wave, and he 
had +2/4 bilateral pitting edema.  He was diagnosed with 
hepatitis C, and the treating physician stated that the 
Veteran also likely had cirrhosis.  An additional visit one 
week later confirmed the diagnosis of cirrhosis with ascites.

In a memorandum from the Chief of the Bureau of Medicine and 
Surgery to Navy Personnel Command dated January 2004, it was 
determined that the Veteran was not physically qualified for 
retention in the naval service due to cirrhosis of the liver 
secondary to hepatitis C.  

Private treatment records dated in 2004 and 2005 show that 
the Veteran received ongoing treatment for hepatitis C and 
cirrhosis.  He was hospitalized in August 2004 and October 
2005 due to pleural effusions attributed to his cirrhosis.  

The Veteran underwent a VA examination in January 2006.  The 
examiner reviewed the claims file.  The Veteran stated that 
he served as an Operational Specialist in the military, and 
was not a combat veteran or a medical worker.  He also stated 
that he was unaware of how he contracted hepatitis C, though 
he believed it was acquired through jet gun injections he 
received in the military.  He recalled that servicemen were 
lined up and given immunizations through a jet gun.  He was 
not sure whether the needles or jet gun were changed between 
immunizations.  He denied IV drug use, tattoos, use of 
medications toxic to the liver, and blood exposure during or 
after service.  He also denied multiple sexual partners and 
intranasal cocaine use, although the examiner noted the 
Veteran had admitted to these risk factors in discussions 
with other physicians.  The Veteran reported general fatigue, 
with some days much worse than others.  He had a good 
appetite and was not vomiting, though he had occasional 
nausea.  He had no abdominal pain, diarrhea, melena or 
hematemesis.  He had fatigue, and occasional sleeping 
difficulties.

The examiner conducted a physical examination and UA, hepatic 
panel, CBC, and basic metabolic diagnostic tests.  The 
examiner diagnosed the Veteran with hepatitis C, and with 
cirrhosis of the liver secondary to untreated hepatitis C.  
She stated that there was no objective evidence to support 
the Veteran's contention that he acquired hepatitis C during 
military service, and again noted a history of cocaine use at 
age 16 and multiple sexual partners.  She concluded that it 
would be mere speculation for her to state that the Veteran 
acquired hepatitis C during service given the physical 
documentation in the claims file.

The Veteran submitted a private medical opinion from L.C., RN 
BSN for H.C., M.D., dated August 2006.  The opinion stated, 
"In the absence of any other known risk factors, it is 
possible that [the Veteran] could have contacted Hepatitis C 
while serving in the military."  The examiner noted that the 
Veteran gave a history of inoculation gun injections, close 
living quarters, and shared personal items such as razors and 
scissors.  The examiner also stated that at the time their 
office first saw the Veteran in February 2004, his disease 
was well established and decompensating.

The Veteran has a current diagnosis of hepatitis C.  However, 
hepatitis C is not shown to have been incurred in service.  
Service treatment records show that the Veteran was treated 
for diarrhea in 1985.  However, a subsequent five-year 
examination in 1990 found no abnormalities.  A separation 
examination in 1993 noted occasional wheezing, but the 
Veteran was also noted as having asthma at enlistment.  
Enlistment examinations in 2001 and 2002, as well as a 
mobilization examination in 2003, found no relevant 
abnormalities.  The Veteran did report experiencing diarrhea 
during and after his deployment to Bahrain.  However, the VA 
examiner was unable to determine whether the Veteran's 
hepatitis C was incurred in service without resorting to mere 
speculation.  

The Veteran submitted a private medical opinion which stated 
it was possible that the Veteran could have contacted 
hepatitis C in service.  The opinion is speculative.  VA 
regulation provides that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have 
been" is not probative.)  

Further, with respect to the private examiner's opinion, the 
Board notes that VA has found that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  VA has noted that despite the 
lack of any scientific evidence to document transmission of 
hepatitis C with airgun injectors, it is biologically 
plausible.  However, it is essential that the report upon 
which the determination of service connection is made 
includes a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the airgun was 
the source of the veteran's hepatitis C.  See VBA, Fast 
letter 04-13 (June 29, 2004).  In this case, the private 
examiner failed to provide a full discussion of all of the 
Veteran's other risk factors noted in the record including 
cocaine use at age 16 and multiple sexual partners with a 
sufficient rationale as to why air gun inoculations and 
shared razors and scissors were a possible mode of 
transmission.  In fact, the examiner clearly qualified the 
opinion with the use of the phrase, "in the absence of any 
other known risk factors".  Accordingly, this opinion is 
insufficient evidence of a nexus or relationship between the 
Veteran's hepatitis C and service.

In the absence of a nexus between the Veteran's current 
hepatitis C and service, service connection for hepatitis C 
is not warranted.

2.  Cirrhosis of the liver

Certain chronic diseases, including cirrhosis of the liver, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Veteran's DD-214 shows that he was separated from active 
duty in July 2003.  As noted above, private treatment records 
indicate that he was diagnosed with cirrhosis of the liver in 
October 2003 and received ongoing treatment through 2004 and 
2005.  The VA examiner's opinion of January 2006 stated that 
the Veteran had cirrhosis of the liver.  Therefore, the Board 
finds that 38 C.F.R. § 3.309 regulations regarding 
presumptive service connection must be considered.

Where there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the diseases or 
disabilities within the purview of 38 U.S.C.A. §§  1112, 
1116, 1117, 1118 has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, or the disability is due to the veteran's own 
willful misconduct, service connection pursuant to 
38 U.S.C.A. §§ 1112, 1116, 1118 of this title, or payments 
pursuant to 38 U.S.C.A. § 1117, will not be in order.  
38 U.S.C.A. § 1113(a).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

After carefully reviewing the evidence of record, the Board 
must find that the presumption of service connection has been 
rebutted.  In that regard, competent medical evidence shows 
that the Veteran's cirrhosis of the liver is secondary to 
hepatitis C.  In particular, in her January 2006 medical 
opinion, the VA examiner concluded that the Veteran's 
cirrhosis was due to untreated hepatitis C, based on her 
examination of the Veteran and a review of the claims folder.  
The Board considers this medical opinion to be persuasive and 
sufficient to rebut the presumption of service connection for 
cirrhosis of the liver. 
 
The Board notes that this medical opinion was based on an 
extensive review of the Veteran's medical records, as well as 
a clinical interview and evaluation.  Moreover, the Board 
notes that there is no medical evidence in this case which 
contradicts the January 2006 VA medical opinion.  In fact, 
the remaining medical evidence of record is consistent in 
concluding that that the Veteran's cirrhosis of the liver is 
due to hepatitis C which the Board has found is not 
etiologically related to the Veteran's military service.  
Therefore, presumptive service connection for cirrhosis of 
the liver is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding the 
Veteran has hepatitis C with cirrhosis of the liver 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for hepatitis C with cirrhosis of the 
liver is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


